Citation Nr: 1018112	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for respiratory cancers, claimed as due to 
exposure to herbicides.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include panic attacks, dyssomnia, 
and depression.  

3.  Entitlement to an increased rating for otitis externa, 
initially evaluated as 0 percent disabling from July 7, 2002, 
through May 30, 2005, and evaluated as 10 percent disabling 
on and after May 31, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 
and from October 2001 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and October 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The March 2003 rating decision found that new and material 
evidence had not been submitted to reopen the denial of 
entitlement to service connection for respiratory cancers; 
denied service connection for panic attacks; and granted 
entitlement to service connection for otitis externa.  This 
decision also assigned a 0 percent rating for otitis externa, 
effective July 7, 2002.

The October 2005 rating decision increased the rating for the 
Veteran's service-connected otitis externa to 10 percent, 
effective May 31, 2005.

In October 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the Waco RO.  A 
transcript of this hearing was prepared and associated with 
the claims file.

In April 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.  

In addition to the issues discussed herein, the April 2007 
Board remand had remanded the issues of entitlement to 
service connection for PTSD and entitlement to increased 
ratings for hearing loss and epicondylitis of the left elbow 
for issuance of a statement of the case in compliance with 
Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the 
filing of a notice of disagreement initiates the appeal 
process, and the failure of the RO to issue a statement of 
the case is a procedural defect requiring a remand).  A 
statement of the case was issued in July 2009, and the 
Veteran did not perfect an appeal of these claims.  
Therefore, these issues are no longer before the Board.

The Board has recharacterized the issue of entitlement to 
service connection for panic attacks to more broadly include 
entitlement to service connection for an acquired psychiatric 
disability, claimed as panic attacks and to include dyssomnia 
and depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  The depression and 
dyssomnia issues have specifically been listed because 
depression was noted as an Axis I diagnosis in the October 
2002 VA examination report, while the Axis I diagnosis of 
dyssomnia was noted in a November 2008 VA examination report.  

The Board further notes that, save for the issues noted in 
the next paragraph, the Veteran's claim is interpreted to 
encompass all acquired psychiatric disabilities with which he 
has been diagnosed, and the issue as listed above is not 
intended to limit consideration of this claim to panic 
attacks, depression, and dyssomnia.  The Board notes, in 
particular, that the Veteran's VA records list "intermittent 
explosive disorder" in his medical history, and this 
disability should be contemplated as part of the Veteran's 
claim.  

However, the Board must specifically note that the issue of 
entitlement to service connection for an acquired psychiatric 
disability does not include the disabilities of bipolar 
disorder or PTSD and, to that extent, can be distinguished 
from the situation in Clemons.  Clemons concerned VA's 
failure to consider a claim of entitlement to service 
connection for a psychiatric disability other than the one 
specifically claimed, even though it shared the psychiatric 
symptomatology for which the Veteran was seeking service 
connection.  In the case at hand, however, VA adjudicated 
claims of entitlement to service connection for bipolar 
disorder and PTSD in an April 2006 rating decision.  The 
Veteran was notified of the denial of these claims and of how 
to perfect an appeal, and he chose not to do so.  In fact, 
the April 2007 remand gave the Veteran an opportunity to 
perfect an appeal for the PTSD claim, which he did not do.  
Thus, unlike Clemons, this is not a case in which VA has 
ignored the issues of entitlement to service connection for 
bipolar disorder and PTSD.  Rather, these issues have been 
specifically denied by the RO, and the Veteran did not 
subsequently appeal.  The Board therefore finds that it does 
not have jurisdiction over the issues of entitlement to 
service connection for bipolar disorder and PTSD.

In a statement received by VA in September 2008, the Veteran 
raised the issue of entitlement to service connection for a 
lung disability.  He noted that he was admitted to the 
William Beaumont Army Hospital and was treated for numerous 
lung disabilities, including melioidosis, and that he 
eventually underwent a left upper lobectomy.  He indicated a 
wish to pursue this claim.  The Board notes that, because the 
Veteran has previously been denied service connection for a 
lung condition, he must submit new and material evidence to 
reopen this claim.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a lung disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2007 remand, the Board instructed that "The AMC 
should ask the veteran to provide the names of any health 
care providers, in addition to 'MD Anderson Cancer Clinic' in 
Houston, Texas, and the Sierra Medical Center in El Paso, 
Texas, who have treated him for any of the disorders at issue 
since his separation from service."

In September 2008, the Veteran submitted two signed forms 
giving his "Authorization and Consent to Release Information 
to the Department of Veterans Affairs (VA)" identifying 
thirteen VA, military, and private facilities at which he has 
sought medical treatment.  He indicated on these forms that 
the identified medical records include treatment that he has 
received for each of the disabilities that are currently on 
appeal.  

The following service care providers and treatment dates were 
identified by the Veteran on the September 2008 authorization 
forms: Dr. Abraham J. Katz, June 2004; Dr. Gary S. 
Grindstaff, June 2008; Psychotherapy Services of El Paso, 
July 2008; Dr. Menendez of the Allergy and Asthma Center of 
El Paso, September 2005; Dr. Jaime Gomez of the El Paso 
Rectal Clinic, May 2007; Dr. Jesus A. Gomez, March 2003; 
University of Texas M.D. Anderson Cancer Center, June 1997; 
Las Palmas Medical Center, May 2007; Sierra Medical Center, 
May 1997; Southwest Ear, Nose, & Throat Consultants, August 
2008; Dr. Michael H. Annabi, August 2008.  The Veteran has 
also noted treatment at the William Beaumont Army Medical 
Center in 1971 and 1972 and in the VA Health Care System in 
January 2003.  

A review of the Veteran's claims file reflects that some of 
the identified records have been associated with the claims 
file.  The Veteran's claims folder currently contains, in 
pertinent part, records from the following providers: Dr. 
Abraham J. Katz, March 2004 through May 2004 and September 
2004; Dr. Jesus A. Gomez, July 1998 through July 2002; 
University of Texas M.D. Anderson Cancer Center, Apr 1998 
through May 2002; Sierra Medical Center, August 1998, April 
1998, and April 1999; Southwest Ear, Nose, & Throat 
Consultants, January 2005; William Beaumont Army Medical 
Center, August 1970; and VA Health Care Center, November 2002 
through October 2006.  

However, the Board notes that records requests have not been 
made to all of the doctors and medical facilities that the 
Veteran has identified.  No records have been requested or 
received from the following: Dr. Gary S. Grindstaff; 
Psychotherapy Services of El Paso; Dr. Menendez of the 
Allergy and Asthma Center of El Paso; Dr. Jaime Gomez of the 
El Paso Rectal Clinic; Las Palmas Medical Center; and Dr. 
Michael H. Annabi.  While the majority of these records do 
not appear to be pertinent to any of the issues that are 
currently before the Board, the records from the 
Psychotherapy Services of El Paso clearly appear to be 
relevant to the Veteran's acquired psychiatric disability 
claim.

Furthermore, a majority of the non-military and non-VA 
records on file were obtained by the El Paso VA Health Care 
Center in connection with the Veteran's VA treatment for 
cancer.  The Board specifically notes that none of these 
records were obtained following a VA records request in 
connection with the Veteran's VA benefits claims.  While the 
Board presumes these records were complete as of the dates on 
which they were sent to VA, it notes that the Veteran has 
identified having received subsequent treatment that is 
relevant to at least one of the issues on appeal.  
Specifically, the VA Health Care Center received records from 
Dr. Jesus A. Gomez, an oncologist, dated from July 1998 
through July 2002, while the Veteran's release form lists a 
respiratory cancer treatment date of March 2003.  It is 
unclear whether the Veteran has misidentified the correct 
treatment dates or whether additional, unobtained evidence 
exists from these private physicians and facilities.  

The Board further notes that the treatment dates that were 
identified by the Veteran on his September 2008 authorization 
forms clearly do not encompass the entirety of the Veteran's 
pertinent medical care.  As reflected above, the Veteran has 
only listed treatment dates of a single month for each of his 
health care providers, while the evidence that is already of 
record clearly reflects he has been a patient of several of 
these medical care providers for months or years.  The Board 
also notes that the Veteran's authorization forms state that 
some of his records may need to be updated.  

A Board remand confers, as a matter of law, the right to 
compliance with the remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated.  Id.  

Because the development that was requested in the previous 
remand has not been completed, the Board finds that another 
remand is warranted.  On remand, the Veteran should be asked 
to fill out separate authorization forms for each private 
medical service provider that may possess records that are 
pertinent to the respiratory cancer, acquired psychiatric 
disability, and otitis externa claims that are currently on 
appeal.  Because the Veteran had previously listed multiple 
medical service providers on each authorization form, the 
notice letter should emphasize that a separate form must be 
submitted for each private medical provider.  

Specifically, the Veteran should be asked to fill out new 
authorization forms for Dr. Abraham J. Katz; Dr. Jesus A. 
Gomez; University of Texas M.D. Anderson Cancer Center; 
Sierra Medical Center; Southwest Ear, Nose, & Throat 
Consultants; and Psychotherapy Services of El Paso.  

VA should then obtain any identified evidence that is not 
already of record.  
 
(As noted above, the records from Dr. Gary S. Grindstaff; Dr. 
Menendez of the Allergy and Asthma Center of El Paso; Dr. 
Jaime Gomez of the El Paso Rectal Clinic; Las Palmas Medical 
Center; and Dr. Michael H. Annabi appear to involve 
disabilities that are irrelevant to the claims being remanded 
herein.)

The AMC should also request all of the Veteran's treatment 
records from the William Beaumont Army Medical Center.  
(While records from August 1970 are of record, the Board 
notes that the Veteran identified treatment dates of 1971 and 
1972 on his January 2007 authorization form.  He also 
identified these records as being pertinent to all of his 
pending claims.)  

Because it appears that the Veteran receives ongoing 
treatment through the VA Health Care Center, the AMC should 
ensure that a complete copy of the Veteran's VA medical 
records have been associated with his claims folder.  (The 
claims file currently contains records from November 2002 
through October 2006 and from October 2008 through January 
2009.)



Accordingly, the case is REMANDED for the following action:

1.  The AMC should request that the 
Veteran fill out separate authorization 
forms for each private medical service 
provider that may possess records that are 
pertinent to his respiratory cancer, 
acquired psychiatric disability, and 
otitis externa claims.  The accompanying 
notice letter should emphasize that a 
separate form must be submitted for each 
private medical provider.  

Specifically, the Veteran should be asked 
to fill out new authorization forms for 
Dr. Abraham J. Katz; Dr. Jesus A. Gomez; 
University of Texas M.D. Anderson Cancer 
Center; Sierra Medical Center; Southwest 
Ear, Nose, & Throat Consultants; and 
Psychotherapy Services of El Paso.  The 
Veteran should be sent a copy of his 
September 2008 authorization forms so that 
he may reference the necessary addresses.

The notification requirements of 38 C.F.R. 
§ 3.159(c)(1) should be followed with 
respect to the private medical evidence 
identified by the Veteran.  VA should 
issue an initial records request and at 
least one follow-up request if the initial 
request yields no response.  If these 
records cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the Veteran of the records 
that could not be obtained, including what 
efforts were made to obtain them.  All 
efforts to obtain these records should be 
recorded in the claims folder.

2.  The AMC should obtain any treatment 
records from William Beaumont Army Medical 
Center, and it is noted that the Veteran 
identified having received treatment from 
this facility in 1971 and 1972.

3.  The AMC should ensure that a complete 
copy of the Veteran's VA medical records 
have been associated with his claims 
folder.  Because the claims file currently 
contains records from November 2002 
through October 2006 and from October 2008 
through January 2009, records from these 
periods do not need to be requested.

4.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The appellant 
need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


